PER CURIAM.
The petition for writ of certiorari in this case raises the sole question of whether, in a workmen’s compensation case, an appellate court can allow' claimant’s attorney a fee for services rendered in said court when the appeal is taken by the employee claimant and said appeal is unsuccessful. The District Court of Appeal, Third District, did award claimant’s attorney, who was unsuccessful in certiorari to that court, a fee. The jurisdiction of this Court is invoked on the assertion that the decision of the District Court on this point is in direct conflict with the decision of this Court in Virginian, Inc. v. Ponder, Fla.1954, 72 So.2d 781.
The opinion and judgment of this Court in Wick Roofing Company v. Curtis, 110 So.2d 385, involving the identical question, held that the award of such a fee under such circumstances was within the sound discretion of the appellate court. Under the authority of that case, certiorari is denied.
TERRELL, C. J., and THOMAS, HOB-SON, DREW and THORNAL, JJ., concur.